                         Case 4:18-cv-03382-HSG Document 52 Filed 09/14/20 Page 1 of 1
AO 154 (10/03) Substitution of Attorney



                                            UNITED STATES DISTRICT COURT
                                                                         District
                                                      NORTHERN                    CALIFORNIA
                                                                           of

                          Scott Johnson                                          CONSENT ORDER GRANTING SUBSTITUTION
                                                        Plaintiff (s),           OF ATTORNEY
                                  V.
   Jding Properties, LLC; Starbucks Corporation
                                                                                 CASE NUMBER:            4:18-cv-03382-HSG
                                                      Defendant (s),

           Notice is hereby given that, subject to approval by the court,                          JDING PROPERTIES, LLC                             substitutes
                                                                                                               (Party (s) Name)

                              ROHIT SABNIS                                       , State Bar No.          221465                  as counsel of record in place
                             (Name of New Attorney)

place of       CATHY L. ARIAS                                                                                                                                      .
                                                               (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     BURNHAM BROWN
           Address:                       1901 Harrison Street, Suite 1400, Oakland, CA 94612
           Telephone:                     (510) 444-6800                                Facsimile (510) 835-6666
           E-Mail (Optional):             rsabnis@burnhambrown.com


I consent to the above substitution.                                                                            Jding Properties, LLC
Date:          March 3, 2020                                                                               /s/ Jding Properties, LLC
                                                                                                                    (Signature of Party (s))

I consent to being substituted.                                                                                      Cathy L. Arias
Date:          March 3, 2020                                                                                       /s/ Cathy L. Arias
                                                                                                           (Signature of Former Attorney (s))

I consent to the above substitution.
Date:          March 3, 2020                                                                                        /s/ Rohit Sabnis
                                                                                                                 (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:                        9/14/2020
                                                                                                                            Judge
